Title: To Benjamin Franklin from ——— Stockar zur Sonnenbourg, 6 December 1781
From: Stockar zur Sonnenbourg, ——
To: Franklin, Benjamin


S. Excellence.
Schafhouse en Suisse d. 6. Dec. 1781.
S’il est permis de Se prèvaloir d’un moment de connoissance pour s’addresser à Votre Excellence et qu’Elle veut bien se rappeller deux Suisses qui ont eu l’honneur de Lui presenter leurs respets l’été passè dans Son Hotel a Passy, dont le plus petit est celui qui ose encore incommoder V.E. par ècrit, je prendrais la libertè d’offrir a son Bon plaisir une Occasion de m’obliger infiniment, non par l’intercession de Son Ministère quelque puissante que doive naturellement être celle d’un Ministre Plenip. des Etats confederez en Amerique, mais par son avis sur un Sujet de Litterature ou comme tout le Monde Sait V. E. n’a pas moins Signalè Son genie que dans les affaires publiques et dans la Science du gouvernement et nous a montrè Surtout dans la Physique experimentale des connoissances Si Superieures qu’Elle a fait Epoque dans cette agrèable Science comme Boyle et Newton firent dans leurs tems et peut être sous des auspices plus favorables que ceux que V.E. a trouvè sous le gouvernement tumultueux des Anglois.
C’est sur l’Histoire ou la Revolution de l’Amerique de l’Abbè Raynal que je voudrois savoir le sentiment de Votre Excellence et si Elle la trouve ècrite avec assez d’intelligence et d’impartialitè pour meriter qu’on la traduise en Allemand comme j’aurois envie de faire, car Si l’une ou l’autre de ces qualitez lui manquent, je tiendrois mes peines pour entierement perdues et je n’y penserois plus; le Style de l’Abbè peut Seduire par Son Elegance mais quand le mien ne lui cederoit en rien dans ma propre langue je ne voudrois point d’une approbation gagnèe par surprise. Il n’y a que V.E. qui puisse me determiner la dessus parce que je La regarde comme infaillible sur ce Sujet; Ce sera une grace peu meritée qu’Elle me fera, mais qui sera d’autant plus obligeante de sa part. Que ne suis je a portèe de Lui rendre mes hommages de plus prez, ou que n’ay je trente ans de moins pour me transporter avec Elle en Amerique, ou aprez la tranquillité retablie on vivra peut être plus doucement que dans nos Montagnes Suisses ou la libertè se trouve de jour en jour plus reserrée, de sorte que de toute sa substance il ne restera bientot plus que ce qu’on appelle en Chymie le caput mortuum, mais le nombre de XIII. ne Sera pas toujours de si mauvais augure et avec des bonnes Loix fondamentales et une tolerance fraternelle on peut en fixer le sort. C’est une chose Singuliere que la France se trouve toujours le Soutien de toutes les Republiques temoin votre nouvelle Republique et puis celle d’Hollande et de la Suisse qui furent ses Alliés en tout tems et la notre plus que jamais. Toutes les trois paroissent lui être attachès par des liens indissolubles par ce qu’ils Sont nouès par l’interet commun. Ce sera l’ouvrage de Son Excellence de rendre cette union parfaite entre la France et les nouveaux Etats, car avec les anglois on ne feroit plus que du mauvais Sang comme entre deux Epoux dont l’un auroit cherchè le divorce par dégout et l’autre par des raisons d’interet auroit cherchè a se reconcilier. Les Ameriquains se sont trop avancez pour reculer et quand ils le feroint ce ne seroit que pour mieux Sauter. L’honnet’homme qui doit prèsenter cette Lettre a V.E. n’est a la veritè qu’un sergent aux gardes Suisses mais il est mon concitoyen et un tres brave homme que je recommande a Sa Protection. Au reste je ne pourrois Sans indiscretion abuser plus long tems de Sa patience & je finis en priant V.E. d’agréer que j’aye l’honneur d’être avec le plus profond respet, De Votre Excellence, Le tres humble et tres obbeissant Serviteur,
Stockar ZUR Sonnenbuorg
 
Notation: Stockar, 6 Decr. 1781.
